Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 1 of 16




          Exhibit G
Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 2 of 16




                     July 13, 201 6                                                     JUL J n
                                                                                              ' Z0i6


                     Paul Stringer
                     New York State Department of Environmental Conservation
                     Special Licenses Unit
                     625 Broadway
                     Albany, NY 12233-4752

                     Dear Mr. Stringer,

                     Please find enclosed my LCP-EE renewal appli cation and supporting documentation
                     for animals I' m requesting to be included on the license. The animals I request to be




-
    •
                     included are:

                          2 Fishers (Male & Female)
                             Certificate of Veterinaiy Inspection Included fro m Sweet Memories Zoo-WI
 ~....._                  2 NA Porcupines (Male & Female)
,9                           Male from Becky Smith Record of Acquisition included
                             Female from Tyler Thomas NYSWRL ( NYS Lf>S 1i I[ q , U'?>.l:¥1-',J l-C-o3Q. l
                                                                                                           )

                          2 Eastern Gray Squirrels (2 Males)




I
'~                           "Reggie" our non-releasable gray squirrel, vet letter fro m Dr. Wade enclosed
                             "Doofus" another non-releasable male gray squirrel from Volunteers fo r
                                Wildlife - vet letter enclosed.
                          2 Eastern Chipmunks (I Female, I Male)
                             " Howie" - 1 male eastern chipmunk from A. W.A. R.E. in Atlanta, GA
            ti)             "Tootsie" - female also from A.W. A.R.E. in Atlanta, GA
            C'O
            ti)              vet letters for both chipmunks are enclosed
           -~
            Q)
                          4 Virginia Opossums
            Q)
            0..              All four opossums were our rehab patients tha t were deemed non-releasable
            ti)
                             by Dr. Wade - assessment included in letter that also adqresses Reggie, the
 u
            i...
            Q)
           ..c               gray squirrel.
           1;;            1 Groundhog (Male)
                             " Whi stles" from Wildlife Rescue Center of Hampton Bays, NY.
           ·s                Vet letter from Dr. Justin Molnar enclosed.




  -J
           1,       If you need to do so, please use the phone number 315.3 10.5376 to contact 1ne as the
           ..0      phone number on this letterhead is no longer valid .

:t
1 ---      ·;:a

                    Carrie Leo
B           E
            Q)

           in
u0
           -
            C'O
           UJ
            Q)
           ..c      3199 Walworth Road
L:t         .s      Walworth , NY 14568

 b--                phone: 585.410.3017
            ·;;
            'i;:j

            -~
8
'~                  email: caringforcottontails@gmail.com
             Q)
              0..
           rd'@;    http://www.coringforcottontoils.org
               Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 3 of 16



                     New York State Department of Environmental Conservation

                                   NOTICE OF LICENSE RENEW AL
                                       This is NOT a License

Date: 6/ 1/2016


CARRIE MLEO
3199 WALWORTH RD                                                                              JUL l :) 20i6
WALWORTH, NY 14568

COUNTY: WAYNE

REGION: 8

License Number: 623                                        License Type: License to Collect or Possess -
                                                           Education/Exhibition

                                                           License Expiration Date: 7/7/2016




This "Notice of License Renewal" form is the form you must use to renew your current license. The completed
Notice of License Renewal form along with all other required documents must be received by the Special
Licenses Unit prior to the expiration date listed on the license.

To Renew Your Current License You Must:

Step 1. Check the license renewal option on page 2 of this form that applies to your renewal.
Step 2. Attach any required Annual Reports or other required documents to this form.
Step 3. Enclose a check for the license fee (ifrequired).
Step 4. Sign and date this form.
Step 5. Send the completed form, copies of the Annual Report or other documents as required by the license
conditions on your current license, check for the license fee, and a signed ·and dated copy of this form, to the
Special Licenses Unit at the address listed on page 3 of this form.

For additional information or if you have questions concerning the license renewal process, you can contact the
Special Licenses Unit at:

             Phone: (518) 402-8985
             Fax:     (518) 402-8925
             Email : fwslu@gw.dec.state.ny.us
             Web site: www.dec.ny.gov/permits/359.html
               Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 4 of 16




License#: 623 License Type: License to Collect or Possess - Education/Exhibition


Step 1: Check the option that applies.

        A. I DO NOT WANT TO RENEW MY LICENSE : If you DO NOT want to renew your current
           license, please check the line below and follow the instructions: (check line and submit required
           forms).

       _ _ I do not want to renew my cmTent license identified on this form.

            (Please attach copies of your Annual Report or other documents as required by the license
            conditions on your current license. Jf applicable, please include a description of the measures you
            will take to legally dispose of the live animals held under your cmTent license.)


        B. I WANT TO RENEW MY LICENSE WITH NO CHANGES: If you want to renew your current
           license with no changes, please complete the information requested below: (check line and submit
           required forms).

       _ _ I want to renew my current license with no changes.

            I hereby certify that the information submitted on my original application for the license identified
            on this form is correct:       Yes,      No.

            (Please attach copies of your Annual Report or other documents as required by the license
            conditions on your current license.)


        C. I WANT TO RENEW MY LICENSE WITH CHANGES: If you want to renew your current
           license with any changes, (such as an address change, adding or removing an animal, changing a
           study design or similar changes), yo u must provide a detailed description of the changes you are
           requesting in the space provided below or you may attach a letter to this form with a detailed
           description of the changes you are requesting. Please be advised that some requests for changes to
           the terms and conditions of your current license may require you to complete a new application. If
           your request requires significant changes to your license, the Special Licenses Unit will send you a
           new application.

       )(     I want to renew my current license and I am requesting the following changes to my new license.
                Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 5 of 16




License#: 623 License Type: License to Collect or Possess - Education/Exhibition


I AM REQUESTING THAT THE FOLLOWING CHANGES BE MADE TO MY NEW LICENSE. (Please
attach additional sheets if necessary.)




·:ro


Step 2. Attach copies of your Annual Report or other documents as required by the license conditions on your
current license. Please read your license conditions and attach copies of any reports or other documents that are
required.

Step 3. Attach a check or money order for your license fee (if required) payable to: New York State Department
of Environmental Conservation (Please Do Not Send Cash).

Step 4. Sign and date the Notice at the bottom of this form.

Step 5. [n order for the Special Licenses Unit to process your renewal request, you must send: 1) a complete
signed and dated copy of this "Notice of License Renewal" form, 2) a copy of your Annual Report form or other
documents as required by the license conditions on your current license, and 3) a check or money order for your
license fee (ifrequired). Please send this material prior to the expiration date listed on the license to:

NYSDEC
Special Licenses Unit
625 Broadway
Albany, NY 12233-4752

NOTICE: Pursuant to Environmental Conservation Law section 3-0301(2)(q), false statements made on this
document are punishable pursuant to section 210.45 of the New York State Penal Code.

I certify that the information I provided on this document and the attached documents are correct to the
 'est of my knowh/ ge:
   i               -
 ?t'~./¼ .,C----       '..j)-D
                       1
Sign a tu re'of- ifcensee                                 /         Date ·
                 Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 6 of 16



                                    New York State Department of Environmental Conservation
                                Division of Fish, Wildlife & Marine Resources - Special Licenses Unit
                                  625 Broadway• Albany • NY 12233-4752 • Tel (518) 402-8985
                                 Email: fwslu@gw.dec.state.ny.us • Website: http://www.dec.ny.gov/permits/359.html :

                                                    Designated Agent Form
   In order to add designated agents to your license, you must complete this form and submit to the Special Licenses Unit at the above address.


Your Name (Last Name, First Name, Ml)

           bo           &r,;{!_ M.

Street 2



                                                                           Zip   !l/SZ,!             County


Email Ad ress                                                                              Work Telephone               Cell Telephone
           vvDcforcfaJ/5· iO
Today's Date                       Your License Noj;:l..3                                  Your License Type
·7-9/6                                                                                                 UP- -cE
DESIGNATED AGENTS
               NAME                                                                                                      TELEPHONE




Designated Agent Form   I Page 1 of 1
                                                                                                                      Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 7 of 16
AH-IN-2 (rev 09/2011)                                                                                                                                                                                                                                                                                      Page - - - o f - + -                                    35 -            371..299
                                      WISCO:NiSIINi INiFER'S;tFAl'E                                                                                                                                                                                                                SUBMIT ORIGINAL WITHIN 7 DAYS AFTER ISSUE TO:
                                                                                                                                                                                                                                                                                   Department of Agriculture, Trade and Consumer Protection
                                      CERTIFICATE OF VETERINARY INSP:EC'fl©N                                                                                                                                                                                                       Division of Animal Health
                                      (Also for Intrastate Cervid Movement)                                                                                                                                                                                                        P.O. Box 891 I, M adison, WI 53708-8911
                                      Ch. ATCP 10, Wis. Admin. Code; Ch. 95, Wis. Stats.                                                                                                               PLEASE PRINT LEGIBLY                                                        Phone: 608-224-4872 Fax: 608-224-4871
     ORIGIN,OF SHIPMENT:
                                                                       '\
                                                                         ,,
                                                                                   -
                                                                              0'/- Farm               •           Dealer            •      Market/ Name:
                                                                                                                                                                                                                                                     I Shipment {\
                                                                                                                                                                                                                                                       Date:       '""
                                                                                                                                                                                                                                                                        7 ttll~t
                                                                                                                                                                                                                                                                     · -- -
                                                                                                                                                                                                                                                                                                         IMPORT PERMIT NUMBER:
     OWner or Consignor;,1 _                                                                  ....,                                                          Con,~ignee Of Destination                                                                                    .                    .                               RECONSIGN EE AT PUBLIC SALE
        <:;' - ., .            I                              O r Ir -;                       r       60                                                       /                                          eo                                                   .                       '
                                                                                                                                                                                                                                        J RJ
                           1                /,f:'   I                                                                                                                         i               t'.    [_                                                                                                 Reconsignee Name
     Origiri Street Address                                         _                                                                                        Destination Street Address
       I J      7 "J; ..3 '),.             t        ...,          i./, J.                                             ·                                            .,         1
                                                                                                                                                                                            '-i t,;J,, fl                              f ') , 11 .                                                      Reconsignee Str.~ tAddress
                                                                                       ,,--2/ q ti
                                                                                                                                                                                   ' 1
     Orig\n City/ State I Zip                           1
                                                                                                                                                             Destination City/ State I ~ ip1 ' /                                          , , ,... ,     ,7                                                 .                  ·:, c.--0. :;
       , -:., , ~.,.,              1J.c                  1
                                                    v..)__                             -:,             · ,-...                                                  ·L        •       ,~N)r                   ' •     1v                    I ""I_ \.:?~                                                    City/State1z1~ ::•, ~                                     1 Premises Registration !)lo,
     Owner_Mailing Address I City/ State/ Zip (if differemt' than above)                                                                                     Deslini!tip n Mai!ng Address/ City/ State/ Zip (rf differ8rilt thar11 above)                                                                                   -~
            f /'~ t..                                            •                                                                                                   .J                 A      :-                                                                                                       Veterinarian Signature
II
     ( ::v l :_;: ?.
     Phone NL·1·m·ber
                                    - 7 9-9 :-;-                .1(} V) v r1 ;
                                                                               JPr~ ises Registr,ation Number
                                                                                                                              5
                                                                                                                                                             Phone Number
                                                                                                                                                             < j j S) . ,                   o             .
                                                                                                                                                                                                    5 .:.- I I.a
                                                                                                                                                                                                                                       JPremises R~1istratioR Number
                                                                                                                                                                                                                                                                                                        Phone No. (                                                IVet. Lie. No.
                                                        HERD STAT.US,                                                                                    I                    SPECIES                                  I       NUMBER IN
                                                                                                                                                                                                                                                               ()._
                                                                                                                                                                                                                                                                                                        (Sae "8tainarim is respa,oole for. mealing sm!Bof destinalion / oltl« mowmm,recµtEf11enls)

     Disease                                                                  Herd.Number.                                              Date                                                                                   SHIP~ ENiT                                                                            frlA,lllh.ER INFORMATION (if otliler, tlilameonsignee)
     Accredited TB Herd                                                                                                                                      O Cat,tle   O Poultry                                             PURl?OSEOFMOVEMENt                                                     '"' Hauler Name
I Qualified TB Herd                                                                                                   I·                                     D Camel id D Sheep                                            D Breeding                  D Eimililitiom/Cempetition                       Hauler Address
                                                                                                                       ·                                     D Cervidae D Swine
     Cervidae CWD Status                                                                                                                                     D Goat     Eflother
                                                                                                                                                                                                                           D Feeding                   D Medical Treatment                              City/ State I Zip
     Brucell<ilSis/Other:                                                                                             1
                                                                                                                                                             D HO!ise     5 /1 <?, -    r;                             ~..Sale
                                                                                                                                                                                                                       D Training
                                                                                                                                                                                                                                                       0 Slaughter
                                                                                                                                                                                                                                                       D Other _ _ _ __                                 Hauler Phone No. (                     )                  1 Hauler Lie. No.
                                                            .,.                                                                                                                                                                                                                    I                                                                   EIA
                      OfFtCfAL IDENTIFICATION.
                                                                                                                              .-
                                                                                                                                                0 WVDL Madison
                                                                                                                                                              LAB?RATORV: .
                                                                                                                                                                                            • ' WVl'.Jt. Barron                           TUBERCULOSIS
                                                                                                                                                                                                                                       INDMDUAL ANIMAL TEST,
                                                                                                                                                                                                                                                                                                   BRUCELLOSIS
                                                                                                                                                                                                                                                                                           TYPE OF TEST:
                                                                                                                                                                                                                                                                                                                               II
                                                                                                                                                                                                                                                                                                                                         TYPE OF TEST: _ _
                                                                                                                                                                                                                                                                                                                                                                                    OTHER TEST
                                                                                                                                                                                                                                                                                                                                                                                TV.PE OF TEST: _ _

1---_---.-.-_ --.- - - - - -_- _-------11?
                                                                                                                              5·
                                                                                                                              ;                 0 Other:                                                                                                                           l                              --
       RF tD,,l;!SDAeartag, Reg,stratlonnumber, Breedtattoo                                                                                 BREED
                                                                                                                                                                   ' SEX                AGE
                                                                                                                                                                                              .      OCVTATT
                                                                                                                                                                                                                   00                     OATi;;..
                                                                                                                                                                                                                                        INJECTEEI
                                                                                                                                                                                                                                                               l'EST
                                                                                                                                                                                                                                                              RESUt T
                                                                                                                                                                                                                                                                                               DATE
                                                                                                                                                                                                                                                                                               BLED
                                                                                                                                                                                                                                                                                                                '=ST·RESU T
                                                                                                                                                                                                                                                                                                                 ICC     L
                                                                                                                                                                                                                                                                                                                                          DATE
                                                                                                                                                                                                                                                                                                                                          BLED
                                                                                                                                                                                                                                                                                                                                                         TESTRESU LT   0          DATE
                                                                                                                                                                                                                                                                                                                                                                                  BLED          TEST RESULT


        t.. I          •   t       ( .~              l            _ .._ .,.   f\                                               1    I    ~j_d.                       N\ I '-/
          "i , J      v'   r         i,o,,;.,,. -f V i            ~-..,,               .,1
                                                                                                                               2           "'                         ;:· I 4                 r.
                               .                                                                                               3                                                                                                                                       .....
                                       '~
                                                                                                                                                                                                                                                                                                                                                                            /
                                                                                                                                                                                  Ir'
                                                    .... ,                                                                     4
                                                                                                                                                     /
                                                                                                                                                                                                                                                                                   1~----             ',                                           /
                                                                                                                                                                                                                                                                                                                                                        ,,.,.,.,.,.7
                                                                                                                                            /
                                                                                                                                                                                                                                                                                                                     "-, y ,,
                                                                                                                               5

                                                                                             ,.                                6J/
                                                                                                  '        ....
                                                                                                                  y
                                                                                                                            J,,,,
                                                                                                                            117
                                                                                                                                                                                                                                                                                                                      /
                                                                                                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                IJ"-..
                                                                                             _L_                           "r a"'                                                                                                                                                                          I/                   I -~
                                                                                   / /'
                                                                                                                                         '"                                                                                                                                                    /           I                    I
                                                                                                                               9


                                                        /"                                                                                       '                                                                                                                                         ,               1-                   I
                                                                                ',                                            10
     \lETERIN:ARIAN: I certify a'sa veterlnanan, accredited and eertified by the Stal8-,?f Wisoonsin, th~t the described anlmal(s) ha11e been·inspectedl by me and that they are not shlowing any signs of infectious, conUl\1ious an.a/or comm1micable
     disease (exeept w,here notedj. The vaccinations and 1r;es1:1lfs of tests are as indicate~ n tliri!\ ¢E!Ttificate. To the best of my knowledge, tlile animal(s)1listed on this certificate meet the-st:afe of destina~on and Federal1infer;state ~equirements.
     No warranty Is made or implied.
     OWNER/ AGENT STATEMENT: 1certify the animal(s) in IAcc~                   i Licensed Vete~r~n. SigDature / .r'J.,.,j?.            _~ Veterinarian's License Number                         Phone Number .               _     Date lnsfi)eeted                                                                                                                    I
     thisshipmentareaslistedonthiscertificate.                           ~..--,,,,:..,,- ,....?5, /--_ ,                 ... : , ~ / ,                       5'                                 ( ) Si' "'· 3~0 7___J_~ /'t/ /'-,                          '/;:J
     Owrtf5,_I Agent·~-ig__na, l ~re                                , _                                           - Vete~ari'an's Prin~                         -Name::;,--/                                  ~)               ,   A             Adff
                                                                                                                                                                                                                                                   dre~s i.-v 3             s , ::) :_                ';_/,(.• " .   11   -I                                               Date Certifi~a/te ls~ ued
       ~....ut.
         ~ ~ -IJI...._
                ~              \ _ ) .-  .• -, I ~
                                      . .-                                                                                  _..-:         -:2 . ./       .                                                    l    {       I                                  ..-.s;. ' ,      J   fA./                _> 'f                                                                          '-f   I    I
                                                                                   Personal info~mation you provide may be usecftor p1irposes ·01I1ei -th.,lifhat for which it was originally collected - sec. 1'5.04( 1Xm), Wis. Stats.                                                                                   Equal Opportunity Employer
                                    FORM DISTRIBUTION : WHITE (WI State Veterinarian), CANARY (State Veterinarian of destin ation), PINK (accompany shipment), GOLDENROD (retained by issuing veteri narian)
       Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 8 of 16




From: Special Memories Zoo                         To: Carrie Leo

      W7013 Spring Rd.                                3199 Walworth Rd.

      Greenville, WI 54942                          Walworth, NY 14568
           lj
      920-585-7925                               315-310-5376

     35-8-0198                                    21-C-0435
          "'



11-29-2014

1 Male Fisher; 4 years old

1 Fem-ale Fisher; 4 years old
                                  Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 9 of 16
    Accuro1ng 10 1ne Paperwo nt. Re<JuctJOn Ao of 1995 an agencv may no t co nduct or sponsor, ano a pe rson ,snot reqw red to respond to , a collection of information
    ... n1ess 11 01s 01avs a vat t<J 0 M B control numoe r The valid 0 MB control numbers for thi s mforma t,on collect1on are 0579-0036 and 0579-0093. The time req uired to                     0MB APPROVED
    romoie te \h is ,ntorma t10n collectio n 1s est1mate<l to ave rage 1 hou rs oer resoonse . mcludmg the 11me for reviewing instru ctions, searching existing data sources .                         0579-0036
    1dtnPnno ann m a1nta 1n 1 the oata neeaeo ano com tell              ano review,n the co llecuon of mform a t1on                                                   •                                0579-0093
                                UNITED STATES DEPARTMENT OF AGRICULTURE                                                                     1. INVOICE NUMBER                               '2. PAGE
                               ANIMAL AND PLANT HEAL TH INSPECTION SERVICE

    RECORD OF ACQUISITION, DISPOSITION OR TRANSPORT OF ANIMALS                                                                                      0 IC
                                                                                                                                            3. DATE OF DISPOSITION
                                                                                                                                                                                                  }
                                                                                                                                                 ' '1~- J
                      (Other Than Dogs and Cats)
                         SALE               O
                                           EXC HANGE O R TRANSFER                             O
                                                                                     DONATI O N
    Th,s re<;erd ,s quirea by law 17 U .S.C 2 131-2156). (9 CFR . Subchapter A. Parts 1, 2. and 3) .
    F a1lure to ma, ta,n th,s re<;era can result ,n a suspen sion or revocation of licen se and/or
    ,m nsonme nt for not mo re than 1 ear . or a fine of no t more than $ 1,000 , or both .
    INSTRU CTI ONS Compl ete applicaOle nems 1 through 13 Ongmal and one copy to accompany animals. Whe" delivery is made - Items 14 through 20 must be completed by Buyer
    (Rece,veri and copy one re1urned to Dealer (Seller or Donor) Copy two to be retained by Dealer (Seller or Donor) . Attach Continuation Sheet (APHIS Fonn 7020A), as needed .




-   A.                   B.                C.               D.                           E.                      AGE - SEX             H.           I.                                            RECEIVER'S USE
                                                                                                       F.                 G ..
                                                                                                                                                                  REMARKS
                                                                                                                                                                                             J,              K.
     CONTAINER           NUMBER            PREVIOUS           INDIVIDUAL                 SPECIES                                        EST.
    TAG NUMBER.          ANIMALS            INVOICE         IDENTIFICATION                                 NUMBER          NUMBER      WEIGHT                   (Condftion, etc.)
     CRATE OR                               NUMBER           TATTOOS, TAG                                  YOUNG            ADULT       (lbs.)
    PEN NUMBER                                  (tf any/       NUMBERS




                              '
                                                                       _Nv rilA\~ ...M
                                                                        ..
                                                              (if BDDiicab/e)
                                                                                                                  F       M      F

                                                                          ,.,                                             I
                              J                                        .r     \I     M                            F              F
                                                                                                                                                                                                         .




                                                                                                       M          F       M      F
                                                                                                                                                              .
                                                                                                       M          F       M      F
                                                                                                                                                                                                                       '
                                                                                                       M          F       M      F



                                                                                                                                                         .
                                                                                                       M          F       M      F

                                       '                                                               M          F       M      F


                                                                                                       M          F       M      F
                                                                                                                                             1
                                                                                                   ·M             F       M      F


                                                                                                       M          F       M      F


                                                                                                       M          F       M      F
                                                                                                                                                                                                                           -
                                                                                     ,
                                                                                                       M          F       M      F


                                                                                       DELIVERY BY COMMERCIAL CARRIER
    9    DELI VERY BY    r·x· one)                                              10. TRUCK LICENSE NUMB ER                                                    11. · BILL OF LADING NUMBER

    D    Buyer s Truck                     0     Dealer's Truck
                                                (Seller or Donor1
    12 . NAME ANO ADD RESS OF COMPANY OR FIRM (Include ZIP Code)                                                          13. NAME AND ADDRESS OF TRUCK DRIVER (Include ZIP Code)

                                       /
                                                                                                                 _.
                                                                                                                 ---
                                                                                                                           .     ---




                                                                       DELIVERY RECEIPT                TO BE COMPLETED BY BUYER OR RECEIVER
    14   ANIMAL S DELIVERY WERE                 ,-x· onel                                                                                                                                                          -
    D    1N APPARENT GO OD CONDITION                                                               0        POOR CONDIT ION                                            D   REJECTED /Attach explanation lorro1ec1,on1

    15    TO TAL NUMBER RE CE IVED                                              16       NUMBER DEAD                                                         17. NUMBER ALIVE


    I~    BY S,gn ift ure 1                                                                            I    19   TI TLE                                                                 , 20 DATE

                                                                                                       II                                                                              II

    APHI S FOR M 70 20
    JUL2012
                          Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 10 of 16


                                                         VOLUNTEERS FOR WILDLIFE
                                                          Wildlife Re habi,ijt_ation Hospital & Education C enter
                                                                            ot' Bailey Arboretum




                                       November 5, 2015
                                                                                      "'
                                                                                     fir.
           Founder

 Sarah Hick.s Ruppe rt                 To Whom It May Concern,

   Board of Directors

     JEAN Tft A ICHER                  Volunteers for Wildlife (NYS Wildlife Rehabilitation License #1122) seeks to
        Pre51d e nt
                                       transfer a non-releasable juvenile Eastenr6rey-Squirrel -to-earrie Leo; perfiiittei'
     RO BER T    Gorn                  wildlife rehabilitator and exhibitor. The squirrel was admitted to Volunteers for ·
     Vic e Pre s,aenr
                                       Wildlife ' s rehabilitation hospital i'n the summer of2015 as a 6 week old with
      LESLIE BLOC K
                                       malocclusion of the upper incisors. His teeth require monthly trimming in order to
           Sec retory
                                       maintain proper length and alignment. The squirrel is easily handled and can
   CLARE LO CICERO
           Treasurer
                                       manage well in captivity. ·
  BARBARA BEUERLEIN

     NINA 0 EN IGRl5

       JIM JONES

      LAURIE MASS

   Advisory Board

  MARY LENORE BLAIR

  BERNADETTE CASTRO
                                       El en Leonhardt, DVM
     JOHN C O LLINS

    TRACY DELLOMO                      Animal General of East Norwich
  MIC HAEL FAIRCHILD
                                       6320 Route 25A
                                       East Norwich, NY 1732
     JOEL FAIRMAN
                                       (516) 624-7500
 H O YLE   & BOTSY JO NES

ELLEN LEO NHARDT , DVM

   JOSEPH LO CICERO




    LI N DA MISTRETT A

D ANIELL E PERRO NE. DVM

 B ASI L TAN C RfDI, O VM
                                   -    --   -   - - - - - - --
             STAFF

  CENTER SUPERVISORS

    LA UREN SC HUi /

    Al ICI A GRUBf SSI




                                                        194 Bayville Road . Locu st Valley, NY l 1560
                     Wil d li fe .Advi sory (5 i 61 67 4-0982          O ffice: (5 16) 674-0989         Website :
                     e-mrnl: Wlldli feoav, sory a·gmo11. com           Fox: (516) 67 4-0985             www .v olunt eersfo rwildlife. o rg
                                                                                                        'l   F---e~ 'j I e,_, '
         Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 11 of 1tf
                                                                         16Opossui1-1.s


                               Specialized Care for Avian & Exotic Pets
                                          w ww.B uf f a loB ird Ne r d . com



      DVM, Dipl AIWP (Avian)


January 25, 2016


To whom it may concern,

This letter is to confirm my on-site inspection of Carrie Leo's wildlife (Caring for Cottontails Wildlife
Rescue and Rehab Inc. USDA 21 -C-0435) on August 14, 2015. In addition, I would like to comment on
the status of several of the animals at the site.

Grey squirrel , "Reggie" has had malocclusion since birth, and needs periodic tooth trimming . This medical
con 1I0n eems him non-releasable . Otherwise he was found to be in good health .

Several opossum were evaluated and were found in good overall health , however, had been in captivity
for a period of time and were quite habituated. Because of Carrie's previous negative experiences in
releasing long-captive opossum (resulting in deaths and inappropriate interactions with humans) , she had
been hesitant to release them at the time. I contacted a federally licensed wildlife rehabilitator that I know
and asked her opinion regarding this situation and she is in agreement that this species does not do well
in the wild when overly socialized . I believe these animals might do well in larger enclosures, transferred
for permanent placement.

   oyote gµ·ps were evaluated and although appeared in good health (with negative fecals) , appeared
        ii'ed towards humans for release . I consulted a federally licensed wildlife rehabilitator for her
 p     nd she felt that the description of the pups behavior deemed them likely non-releasable due to
             In addition , Jami Hammer (Indiana Coyote Rescue Center) evaluated the animals via videos
yu photog ra hs and agreed they are not suitable for release .

One of the most challenging aspects of wildlife rehabilitation is getting the young inj ured and sick animals
healthy, only to find they have become "less wild" and a risk for their own survival in release . I have a
number of wildlife rehabilitators that have successfully used these animals as ambassadors for education ,
breeding , and fostering other injured young . The above-mentioned animals have potential for this option .

Please contact me should you have any questions or concerns.


Sincerely,




NYS Veterinarian (#007785) , USDA Accredited, category 2 (#020196)




                                ·10882 Main St, Clarence, NY 14031
                P: (716) 759-01 -14 • F:(716)759-0146 • Buffalobirdnerd@gmail.com
       Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 12 of 16




                                              AWARE
                                           WILDLIFE CENTER

                    Preserving Georgia's Wildlife Through Rehabilitation and Education



February 18, 2015


To:       Georgia Department of Natural Resources
          Wildlife Resources Division


Re :      Non-releasable Chipmunk


On October 19, 2014, a chipmunk (Intake #14-1085) was brought to the Atlanta Wild Animal Rescue
Effort (AWARE) for assessment. He had been attacked by a cat.


An examination of the chipmunk revealed evidence of spinal trauma and neurologic signs. As a result of
the injury, the chipmunk is unable to walk properly but can otherwise get around . No other significant
injuries were found.


Based upon the chipmunk's history and examination, it will not be able to be released back into the wild .
While the injuries may make this chipmunk unable to survive in the wild, the chipmunk's temperament
and a controlled environment will allow it to have a good quality of life as an education or exhibit
animal.


Thank you for your time .




Tarah L. Hadley, DVM, Dipl. ABVP (Avian Specialty)
Executive Director
AWARE Wildlife Center
drtarah@awaregeorgia.org




4158 Klond ike Rd                                                                          Phone: (678) 418-1111
Lithonia, GA 30038                                                                               EIN : 58 -2433175
                                            www.AWAREwildlife.org
                            Federally listed 501 (c) (3), Tax Exempt, Private Non-profit
           Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 13 of 16




                                         WILDLIFE CENTER

              Preserving Georgia's Wildlife Through Rehabilitation and Education


November 30, 2015


To :      Georgia Department of Natural Resources
          Wildlife Resources Division


Re :      Non-releasable Chipmunk .--    fe        £...


On October 15, 2015, a chipmunk (Intake #15-1151) was brought to the Atlanta Wild Animal Rescue
Effort (AWARE) for assessment. He had been found curled on the ground.


An examination of the chipmunk revealed evidence of neurologic signs. There was also a wound on the
front right leg. No other significant injuries were found.


Based upon the chipmunk's history and examination, it will not be able to be released back into the wild .
While the injuries may make this chipmunk unable to survive in the wild, the chipmunk's temperament
and a controlled environment will allow it to have a good quality of life as an education or exhibit
animal.


Thank you for your time.




Tarah L. Hadley, DVM, Dipl. ABVP (Avian Specialty)
Executive Director
AWARE Wildlife Center
drtarah@awaregeorgia .org




4158 Klondike Rd                                                                        Phone: (678) 418-1111
Lithonia, GA 30038                                                                            EIN : XX-XXXXXXX
                                          www.AWAREwildlife.org
                         Federally listed 501 (c) (3), Tax Exempt, Private Non-profit
                 Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 14 of 16




    T O V.. 1 I IVf JT MAY    ON -·1.m.N :

   I h ·n ,e examined the m e fi cal r cord s a nd th · wood ·bu ck ho 1s ·d ·1l the Wildlife Rescue Center in
   Hampto n Bays.

   1 h woodchuck was admitted with n ur I i ·al sympton s - circling and general w eakness. Bas c\ on
   past necropsies performed by NY DE an I cx.mninati n of rgan specimens by Antech Diagnostics of
  p1·evious woodchucks who succumbed or were eutbanized with the same symptoms, the most like\y
  cause was Baylisascaris procyonis migrati n or encephalitis due to neospora canis.

 While treatment was given and appears to have been successful, the animal apparently still suffers fr or
permanent minor neurological damage; and I have determined that she is non-releasable .

Please contact me if you require additional information.




                                                                /,/
                                                                       ~~v·_..
                                                             Since~rely'..,__ .


                                                                                        .
                                                                                             .•




                                                              Justin Molnar, DVM
                                     Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 15 of 16




REPORT OF EXHIBITION ACTIVITIES

15.
                                                                                                                                                                       Contact
Name of Group or Individual                          Address/location of Activity                                                       Date of acitivity
                                                                                                                                                                       Telephone

 Cal                                                 ?J_qq Wall<xJ4' ~ , WcJw~                                      lt/:9-,::,'r           5 · lO - l(.,



                                                                                                                                                                              -~45-
                                                                                                                                                                         "'10l'f
                                                                                                                                                                      3lS-15"7(o -
 'R-o~v+ 3-,ut Vl'                                                                                                                                                      02~ L?;
                                                                                                                                                                       685-13'
         -




  Srul ~a.\/~S                                                                                                                                                           Cl(,p/
                                                                                                                                                                       5<36-451
       w1,e...,     Girw--€n   t I<. ro.AtUf So Vl                                                                                                                      ~'-lo
             ,e_;   GruV\ f-- Wttt.                                                                                                                                       U          I<



                     (Vl,el{
                                       f-$011\




                                             5                                  t<                                                                                     6 S5-0Zc.t'-l- 4'15'-/
                                      2)(Q) False statements made on this application are punis~ ,...arwant:fo. Section 210.45 of the New York State Penal Code.



    DaQhJ              lf 9iJ((o_                                         __,(1ccc,
                                                                             ign""°"'
                                                                                l. ~:c;_
                                                                                      ur;=--o....:....fl_
                                                                                                     ice-ns-
                                                                                                          ~__,,,_~_ _ _ _ _ _ _ _ _ __




                                                                                                                                     Education/Exhibition Report Form 2/05/2013   I Page 4 of 6
                                         Case 6:20-cv-07039-FPG Document 13-8 Filed 03/22/21 Page 16 of 16




REPORT OF EXHIBITION ACTIVITIES

15.
                                                                                                                                                                    Contact
Name of Group or Individual                                Address/location of Activity                                               Date of acitivity
                                                                                                                                                                    Telephone


      M /2;&L "Ptztii                                                  (;JtUwo(~                    r
                                                                                                                      [ 4:5& % ,C\?VLOY-
                                                                                                                                  1                                58~3q
                                                                                                                                      Vi,$~+.ed     L,,U(c '
 'D eu0 Lvw~                                                                                                                           µ,{t.tVl   pmif
  D~ b..t\faU                                                                                                                          rfh~t ?
 lov< ~aj,(
                                                                                                                                                    w
 S0H oat~f
                                                                                                                                      Vt';se+-,ed       II '

                                                                                                                                  I~ \ J;::ttvaU
                                                                                                                                                                   1 llP- c.f ?..3 -
  -!+ndJiew Foti-~ +-fu-UAJ.                                                                                                                                           47q5
                                                                                                                                                                    3iS-<=-£l(S-
 ~L--       'Beek t--¥cwd                                                                                                                                              qto/

                   uw                                                                                                                                               S&S--3'-t-,_
                                                                                                                                                                      °104:.3
                                                                                                                                                                    6S'5-{X~-
       CA,v ,s                J_                                                                                                       /2),;vl,p/O'j .L-0               54~1
                                                                                                                                       Vbf.uv~                      3L5- ~-in            -·
      -,~ c ~            f/!tcC.ut~                                                                                                    - t-5~
                                                                                                                                                                    . lq8t.f

                          .
                                                                                                                                                    <.A.) ,
                         7                                                                                                             A'tO.M-<?ratf
  -SiVV\ {{-or-wV\                                                                                                                    V\lu.u,d-, "<
  l{          tA   (
                                                                                                                                        {Vla.,r&t?
-~ -io~&io' ~W\ Sk
                                         \
                                             '.,{_,.,~


16. NOTICE: Pursuant to ECL Section 3-0301(2)(Q) False statements made on this application are punish~   to Section 210.45 of the New York State Penal Code.



                                     ~,                                       ~         -~e_o_f_Li_c_,~~ - - - - - - - - - - - - - - - - - - - - - - - -




                                                                                                                                 Educat ion/Exhibition Report Form 2/05/2013   I Page 4 of 6
